UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7728



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DAVID BRYANT WICKS, JR., a/k/a David Bryant
Jones,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Dennis W. Shedd, District Judge.
(CR-96-593, CA-00-2452-3-19)


Submitted:   May 18, 2001                 Decided:   August 1, 2001


Before WILKINS, NIEMEYER, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David Bryant Wicks, Appellant Pro Se.     Eric William Ruschky,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     David Bryant Wicks, Jr., appeals the district court’s order

denying his 28 U.S.C.A. § 2255 (West Supp. 2000) motion.             We have

reviewed the record and the district court’s opinion and find no

reversible error.       Accordingly, we deny a certificate of appeal-

ability    and   dismiss   the   appeal,   relying   on   United   States   v.

Sanders,         F.3d   , 2001 WL 369719 (4th Cir. Apr. 13, 2001) (No.

00-6281), and United States v. Pregent, 190 F.3d 279, 284 n.5 (4th

Cir. 1999).      We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                                   DISMISSED




                                      2